Thayer, J.
The matters urged in'support of the motion for a rehearing,'filed by J. B. M. Kehlor and Duncan M. Kehlor, were fully considered when this case was decided.
1. It did not appear to the court then or now, that the fact that complainants erroneously supposed themselves to be entitled to relief by reason of the provisions of section 744 of the Revised Statutes of Missouri, when they were in reality entitled to relief on general equitable grounds, as both the complaint and the proof showed, would justify a decree dismissing the bill. When it appears from the averments of a bill and from the proof that a complainant is entitled to relief, it is immaterial on what ground he predicates his right; whether it be the provisions of a statute or otherwise. It may be doubtful, however, whether the relief granted in this case was fairly embraced within the prayer of the bill for special relief, and the bill contained no prayer for general relief, as equity rule No. 21 requires. For these reasons complainant will be permitted to amend the bill in support of the decree, by adding a prayer for general relief.
2. Respecting the more important question whether the preference granted to the estate of J. C. M. Kehlor, was-granted under such circumstances that it can be supported as a valid exercise of power by the directors, it will suffice to say, that after a careful reconsideration of that *213question, the court, remains of the opinion heretofore expressed. Vide Adams v. Milling Co., 35 Fed. Rep. 434, 435. In addition to the facts previously recited as rendering the preference unlawful, it should ho stated that J. B. M. Kehlor, (who, as a director, was instrumental in securing a preference for the estate of J. C. M. Kehlor,) besides being at the time agent for the estate, was also a creditor thereof in the sum of §9,000. He therefore had a personal interest in preferring the claim due to the deceased director and president of the corporation.
3. On further consideration of the fact that defendant H. M. Blossom was not present at any of the directors’ meetings, and did not vote for any of the resolutions whereby a preference was secured to the estate of the deceased director, both the circuit judge and myself (as intimated on the hearing of the motion) are of the opinion that he cannot be held liable to account to complainants in the manner heretofore ordered. The decree will accordingly be modified so as to direct the dismissal of the bill as to him, but in all other respects it will be allowed to stand.-